In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00136-CV


IN THE MATTER OF THE MARRIAGE OF TERRI F. ADAMS AND TERRY R. ADAMS

                       On Appeal from the County Court at Law No. 1
                                  Lubbock County, Texas
              Trial Court No. 2016-523,388, Honorable Mark Hocker, Presiding

                                      May 6, 2019

                            MEMORANDUM OPINION
                    Before CAMPBELL and PIRTLE and PARKER, JJ.


      Appellant Terry R. Adams, appearing pro se, attempts to appeal (1) the trial court’s

“Agreed Order on Motion to Enforce Agreed Final Decree of Divorce & Order Clarifying

Final Decree of Divorce” and (2) the “Notice of Nonsuit of Motion to Enforce Protective

Order” filed by appellee, Terri F. Adams. We dismiss the appeal for want of jurisdiction.


      The agreed order enforcing and clarifying the divorce decree was signed by the

trial court in January 2019, but does not show the day of signing. Because Adams did

not file any timely post-judgment motions that extended the notice of appeal deadline, his

notice of appeal was due thirty days after the order was signed. See TEX. R. APP. P.

26.1(a). Assuming the trial court signed the order on the last day of January 2019,

Adams’s notice of appeal was due, at the latest, by March 4, 2019. See TEX. R. APP. P.
26.1, 4.1(a). This deadline could have been extended by fifteen days to March 19 had

Adams filed his notice of appeal and a motion for an extension of time by that date. See

TEX. R. APP. P. 26.3. See also Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997)

(implying a motion for extension when an appellant tenders a notice of appeal within

fifteen days after the notice deadline). Adams did not file a notice of appeal until April 8,

2019. See TEX. R. APP. P. 9.2(b) (mailbox rule).


       By letter of April 12, 2019, we notified Adams that his notice of appeal appeared

to have been filed untimely and directed him to file a response showing grounds for

continuing the appeal or the appeal would be dismissed for want of jurisdiction. Adams

filed a response but failed to demonstrate grounds for continuing the appeal. A timely-

filed notice of appeal is required to invoke this court’s appellate jurisdiction. See TEX. R.

APP. P. 25.1(b), 26.1; Verburgt, 959 S.W.2d at 617. Because Adams’s notice of appeal

was not timely filed, we must dismiss the appeal.


       As for Adams’s appeal from the notice of nonsuit, our jurisdiction is dependent

upon the existence of a final judgment or appealable order. See Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001); Stary v. DeBord, 967 S.W.2d 352, 352-53 (Tex.

1998) (per curiam). Because a notice of nonsuit is not a judgment or appealable order of

the trial court, we lack jurisdiction over the appeal.


       Accordingly, the appeal is dismissed for want of jurisdiction. TEX. R. APP. P.

42.3(a).


                                                         Per Curiam




                                               2